Per Curiam.
1. It was not error to overrule the demurrer to the indictment. The indictment charged the crime in the language of the statute and so plainly that the jury must have understood the nature of the offense charged. It was therefore not subject to demurrer. Penal Code (1910), § 954. The description of the automobile was sufficient. Adams v. State, 21 Ga. App. 152 (94 S. E. 82), and citations. This offense was a felony and of the nature of a “ compound larceny,” and in such a case the description of the stolen property need not be as particular as in cases of simple larceny. Cannon v. State, 125 Ga. 785 (54 S. E. 692).
2. The assignments of error in the motion for a new trial are not of such merit as to require a new trial. The evidence was conflicting and not altogether satisfactory, but we cannot say that there was no evidence authorizing the verdict, which has the approval of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.